Name: Commission Regulation (EEC) No 3197/88 of 18 October 1988 amending Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  prices;  plant product
 Date Published: nan

 19 . 10 . 88 Official Journal of the European Communities No L 284/ 19 COMMISSION REGULATION (EEC) No 3197/88 of 18 October 1988 amending Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1104/88 (2), and in particular Article 3 (7) thereof, Whereas Article 6 of Commission Regulation (EEC) No 3540/85 (3), as last amended by Regulation (EEC) No 2730/88 (4), lays down special provisions for the 1985/86, 1986/87 and 1987/88 marketing years concerning the issuing of certificates of purchase at the minimum price and the conditions lupin seeds must meet to be described as sweet lupins ; whereas those provisions should be renewed for one marketing year to enable problems arising to be fully reviewed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 6 (4) and the second and third subparagraphs of Article 6 (6) of Regulation (EEC) No 3540/85, ' 1986/87 and 1987/88 ' is replaced by ' 1985/86, 1986/87, 1987/88 and 1988/89'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 110, 29. 4. 1988, p. 16. 0 OJ No L 342, 19 . 12. 1985, p. 1 . (4) OJ No L 241 , 1 . 9 . 1988 , p. 114.